Citation Nr: 1118083	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-44 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to service-connected surgical absence of the right eye.

2.  Entitlement to service connection for a right thumb disorder.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1958 to October 1960, and from February 1961 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a right thumb disorder and headaches.  The Veteran timely appealed those issues.

The Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge in March 2011.  A transcript of that hearing is associated with the claims file.

The issues of service connection for bilateral carpel tunnel syndrome, right ear hearing loss, and tinnitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran stated in his March 2011 hearing that he has had headaches ever since surgical removal of his right eye in service.  He had been struck in the right eye by a broken beer bottle in a fight.  The Veteran indicated that he can currently read or watch television for 15 to 20 minutes before getting an aching pain in his head, which he stated was akin to "brain freeze, like when you eat ice cream too fast."  

The Veteran's service treatment records do not demonstrate any complaints of, treatment for or diagnosis of any headaches during military service.  In fact, the separation examinations in December 1963 and April 1964 note normal neurologic findings.  Current VA treatment records indicate that no diagnosis of headache disorder has ever been diagnosed, nor has the Veteran ever sought treatment for headaches.  The Board does note, however, that the Veteran is a certified practical nurse and has self-diagnosed a headache disorder, and has stated that several doctors in the past have indicated that his headache may be "phantom pain" from the loss of his right eye.

No VA examination has been performed, and thus, on remand, the Board finds that a VA examination is required in this case.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).  

The Veteran also stated in his March 2011 hearing that he injured his right thumb in service when someone hit it with a ballpine hammer.  He stated that he developed an infection and that he was subsequently hospitalized for that condition in service.  He further stated that his thumb loses its nail approximately once every year and that the area is tender before a new nail can grow back.  He also indicated that he has pain in his thumb, and that his thumb makes his hand weak.  He submitted current photos of his right thumb at which time he stated that his nail was in the process of falling off.  

The Veteran's service treatment records demonstrate a right thumb injury with subsequent infection in August and September 1961.  However, separation examinations in December 1963 and April 1964 do not reveal any right thumb disorder.  The Veteran's current VA treatment records do not demonstrate any treatment for or diagnosis of any right thumb disorder.  However, given the Veteran's recent picture of his right thumb and his competent and credible lay evidence of symptomatology regarding the right thumb, the Board finds that a VA examination should be afforded in this case.  See Id.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from Salem, Virginia, VA Medical Center, or any other VA medical facility that may have treated the Veteran, since April 2008 and associate those documents with the claims file.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA neurologic examination with an appropriate examiner in order to evaluate the current nature and etiology of his headache disorder.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is asked to state the current diagnosis for any headache disorder found.  The examiner is then asked to opine as to whether such disorder arose more likely, less likely, or at least as likely as not (50 percent or greater probability) due to military service.  

If such is not related to military service, the VA examiner should also opine whether such disorder arose more likely, less likely, or at least as likely as not (50 percent or greater probability) as a result of the Veteran's service-connected surgically removed right eye.  The examiner should specifically discuss the Veteran's medical contentions, as a certified practical nurse, that the absence of his right eye causes his headache condition, as well as the Veteran's lay evidence of symptomatology since military service as noted above and in the March 2011 hearing transcript.

If such is not caused by the Veteran's right eye disability, the examiner is asked to opine whether the Veteran's headache disorder is aggravated beyond its normal progression by the Veteran's right eye disability.  If aggravation is shown, the examiner must give a baseline of symptomatology and the current level of functional impairment, and quantify-if possible-the difference between the current functional impairment and the baseline symptomatology.

If the examiner determines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Schedule the Veteran for a VA orthopedic examination in order to determine whether the Veteran's right thumb disorder is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is asked to state the current diagnosis for any right thumb disorder found.  The examiner is then asked to opine as to whether such disorder arose more likely, less likely, or at least as likely as not (50 percent or greater probability) due to military service, including the Veteran's right thumb injury and subsequent infection and hospitalization during service in 1961.  The examiner should also discuss the Veteran's December 1963 and April 1964 separation examinations, which do not demonstrate any right thumb pathology, as well as the Veteran's medical contentions, as a certified practical nurse, that his condition has been chronic and continuous since that injury in service.

If the examiner determines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for headaches and a right thumb disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



